                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                        :

                                                 :         CRIMINAL NO. 17-240
         v.
                                                 :          (JUDGE MANNION)
 JEFFREY OLSON
                                                 :
                    Defendant
                                                 :

                                           ORDER

       Based on the court’s memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

   (1) The defendant Jeffrey Olson’s motion to withdraw his guilty plea (Doc.

       61) is DENIED.

   (2) The defendant Jeffrey Olson’s pro-se motion to withdraw his guilty

       plea (Doc. 41) is DISMISSED AS MOOT.



                                                     s/  Malachy   E. Mannion
                                                     MALACHY E. MANNION
                                                     United States District Judge
DATE: January 30, 2019
O:\MANNION\SHARED\MEMORANDA - DJ\CRIMINAL MEMORANDA\2017 CRIMINAL MEMORANDA\17-240-01.DOCX
